Citation Nr: 0822388	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  02-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to May 1, 1999, for 
the grant of a total disability rating based on 
unemployability (TDIU) due to disabilities granted pursuant 
to 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted a total disability 
rating based on individual unemployability due to 
disabilities for which benefits have been granted pursuant to 
38 U.S.C.A. § 1151. These disabilities include a right flank 
hernia, a major depressive disorder with memory loss, and 
residuals of a tracheotomy. The veteran was granted a 
temporary 100 disability rating based on convalescence from 
December 30, 1998 through April 30, 1999.

A February 1998 RO decision assigned a 100 percent disability 
rating for memory loss pursuant to 38 U.S.C.A. § 1151 for the 
period from March 27, 1997 through April 30, 1997. Because a 
100 percent schedular rating, including one based on a 
convalescent rating, precludes a simultaneous assignment of a 
100 percent rating based on unemployability, at issue here is 
whether an effective date for individual unemployability 
should be assigned on or after May 1, 1997 but prior to 
December 30, 1998, due to his disabilities for which 38 
U.S.C.A. § 1151 benefits have been granted.

It is noted that the pertinent surgery and hospitalization 
was from March 14 to April 17, 1997. Hence, monetary total 
disability benefits based on disabilities for which 38 
U.S.C.A. § 1151 compensation has been granted cannot be 
awarded for periods prior to May 1, 1997.

At a March 2002 videoconference hear, the veteran provided 
testimony before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record.

This appeal was remanded by the Board in August 2003 and 
November 2004 for further development.  In a December 2006 
Board decision the veteran's appeal was denied.  

The veteran appealed the December 2006 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court). In 
February 2008, the Court granted a Joint Motion to Vacate and 
Remand filed by the parties, and vacated the Board's 
decision.  The case was returned to the Board for compliance 
with the motion.


FINDINGS OF FACT

1. The veteran was granted a TDIU effective May 1, 1999; the 
date that the rating for a major depressive disorder with 
memory loss was increased to 50 percent disabling, and the 
right flank hernia disorder was increased to 40 percent 
resulting in a combined disability evaluation of 70 percent.

2.  Prior to May 1, 1999, it was not factually ascertainable 
that the veteran's 38 U.S.C.A. § 1151 disabilities alone 
precluded all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 1999, 
for entitlement to award of a total disability evaluation 
based on individual unemployability have not been met. 38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.340, 3.400(o) (2), 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  In this case, the provisions of 38 U.S.C.A. § 
5103(a) were enacted after the February 2000 rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible. The record, however, shows 
that any prejudice that failure caused was cured by the fact 
that VA notified the veteran in the December 2001 statement 
of the case and in December 2004 correspondence of the 
information and evidence needed to substantiate and complete 
this claim, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA in several supplemental 
statements of the case specifically informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claim was readjudicated in a 
May 2006 supplemental statement of the case.  Correspondence 
of record provided adequate notice of how effective dates are 
assigned.  The claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and provided 
an opportunity to present pertinent evidence in light of the 
notice provided.  Because the claim has been readjudicated no 
prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Background

The veteran believes he was totally disabled due to his 
disorders for which compensation is being paid under 38 
U.S.C.A. § 1151 from March 1997. Initially he was granted a 
temporary 100 percent rating from April 1, through April 30, 
1997 for convalescence from surgery.  Subsequently he was 
granted a second temporary 100 percent rating from December 
30, 1998 to April 30, 1999 for convalescence from surgery.  
Finally, he was granted a total disability rating from May 1, 
1999.  

The veteran was admitted to the Pittsburgh VA Medical Center 
from March 14 to April 17, 1997, for treatment of his 
nonservice connected mandibular problems resulting from a 
gunshot wound.  Compensation under 38 U.S.C.A. § 1151 for a 
tracheotomy scar, as well as for a memory loss was granted in 
a February 1998 rating decision. The disabilities were each 
assigned a 10 percent disability rating.

The veteran was granted a temporary total evaluation under 38 
C.F.R. § 4.30 for convalescence following the tracheotomy. 
The evidence showed that the tracheotomy scar healed with no 
residuals and the temporary total evaluation was stopped 
effective April 30, 1997. Subsequent treatment and 
examination reports did not show any residuals of the scar 
other than the disfigurement for which the compensable 
evaluation was assigned.

The veteran was also granted compensation for a memory loss 
due to a loss of oxygen during a tracheotomy. VA examiners 
could not attribute all of the symptoms which the veteran was 
claiming to have been caused by this loss of oxygen. The 
examiners noted that the veteran's dizziness had been ongoing 
from the time of the gunshot wound to the face; however, with 
the resolution of reasonable doubt in the appellant's favor, 
it was determined that his memory loss and depression could 
be attributed to this episode. In a February 1998 rating 
decision, compensation under 38 U.S.C.A. § 1151 was granted 
for a memory loss as 10 percent disabling from March 24, 
1997.

Treatment reports and examinations dated in June 1997, 
September 1997, and January 1998 show the veteran to have 
impaired memory, but not severely impaired. The veteran 
reported that he did not remember where he was at times and 
consequently had to stop driving. Notably, the veteran always 
drove himself to the medical center for treatment and 
examinations. At the time of the examination, his memory was 
judged to be no more than mildly impaired. The evidence 
showed a marked worsening of his condition in 1999. Prior to 
this date, he had one episode of suicidal concern, but this 
resolved with treatment.

In October 1997, the veteran also developed a right flank 
hernia. This hernia was mild at that time. Since it was 
determined that this condition was a result of VA treatment, 
compensation under 38 U.S.C.A. § 1151 was also granted for 
this condition in a March 1999 rating decision.

The veteran had hernia surgeries in December 1998 and March 
1999. A temporary total evaluation was assigned from the 
dates of the surgeries in December 1998 and April 30, 1999.

The veteran disagreed with the initial determination that the 
period of convalescence for the tracheotomy ended May 1, 
1997. He felt he was not able to work due to his inability to 
eat properly, jaw pain, poor memory, being tired all of the 
time, dizzy spells, constant headaches, hernia, and improper 
mastication.

The temporary total evaluation under 38 C.F.R. § 4.30 was for 
convalescence following surgery for the condition for which 
surgery was performed only.  In this case, tracheotomy scar 
residuals did not require convalescence in May 1997. The 
memory loss disorder was not so disabling as to require 
convalescence. Rather, the evidence showed the veteran was 
unable to return to work due to his disabilities that were 
neither service connected nor compensable under 38 U.S.C.A. § 
1151.

Physical examination showed that the veteran's hernia was 
mild and reducible without pain in October 1997. He was not 
wearing a truss at that time. The hernia became a serious 
problem and surgery was performed in December 1998. Following 
the period of convalescence for this surgery, this condition 
was considered to be severe. 

A June 1998 VA memorandum from VA vocational rehabilitation 
and counseling office notes that the veteran was recieving a 
20 percent evaluation for residuals of a surgical scar and 
memory loss secondary to anoxia.  The vocational 
rehabilitation counselor concluded that the veteran 
experienced more severe symptoms than the present rating 
reflects.  He was experiencing pain on the right side of his 
stomach which radiated to his right hip and legs. He used a 
cane to assist with ambulation. There was a large herniated 
mass near the surgical incision which is not reflected in the 
rating.  The veteran continued to experience memory loss, 
anxiety, and depression.  The counselor opined that in his 
present condition he could not return to his former 
occupation as a truck driver.

In the March 1999 rating decision the veteran's claim for 
TDIU was denied because the veteran was not found unable to 
secure or follow a substantially gainful occupation as a 
result of his 1151 compensable disabilities. At the time, the 
veteran's compensable disabilities under 38 U.S.C.A. § 1151 
included residuals of a tracheotomy scar, evaluated as 10 
percent disabling; memory loss, evaluated as 10 percent 
disabling; and right flank hernia, evaluated as 
noncompensable. The veteran also had nonservice connected 
disabilities which included a mandibular injury from a 
gunshot wound; depression; gastroesophageal reflux disease; 
and lumbar degenerative disc disease. 

VA examination in August 1999 determined the veteran suffered 
from among other conditions, major depressive disorder 
secondary to his residuals of the 1997 surgery.  The 
examination also revealed a medical history which was 
significant for several conditions not related to the surgery 
which could have adversely affected his cognitive function 
and memory.  He was a heavy alcohol user until 1989 when he 
suffered liver damage.  In his forties he fell 20 feet out of 
a tree striking his head. In the 1960's he suffered carbon 
monoxide poisoning from being in a car with several other 
intoxicated men who fell asleep with the motor running.  He 
reported being in the hospital from December to March until 
he, "woke up."  Finally he took up to eight Percocet a day 
which was known to possibly interfere with memory.

In a February 2000 rating decision the rating assigned for 
the right flank hernia disorder was increased to 40 percent; 
and compensation was granted for major depression, which was 
combined with the memory loss, and assigned a 50 percent 
rating.  These ratings were effective from May 1, 1999.  

It was not until May 1, 1999, that the disabilities which can 
be considered for entitlement to individual unemployability 
met the schedular requirements.  38 C.F.R. § 4.16.  This is 
therefore the earliest date from which this benefit can be 
considered.

At his March 2002 Board video conference hearing, the veteran 
testified that his hernia problem had not really healed since 
1997. He stated he also went through vocational 
rehabilitation in the early part of 1998 and he was told he 
was unemployable because of his hernia, as he could not pass 
a physical. The veteran testified that he did not try to go 
back to work after his surgery in 1997 because he would have 
had to take another physical and he decided not to because he 
did not want to jeopardize his life or other people's lives 
by going out and driving a truck.

A response from the VA Regional Office in Huntington, West 
Virginia stated that the veteran's Vocational Rehabilitation 
& Employment folder was destroyed in error.

Analysis

The veteran contends that he warrants an earlier effective 
date for entitlement to a total disability evaluation based 
on individual unemployability due to disabilities granted 
pursuant to 38 U.S.C.A. § 1151.  He contends that he is 
entitled to an earlier effective date from the date of his 
mandibular surgery in March 1997. 

The RO assigned an effective date of May 1, 1999 for the 
award of a total disability evaluation based on individual 
unemployability.  This was the date that the RO granted 
increases for the right flank hernia disorder to 40 percent, 
and major depression with memory loss to 50 percent; both 
awards effective as of May 1, 1999.  This was the date that 
his combined disability rating first reached 70 percent.  

The earliest effective date for an award of a total 
disability evaluation based on individual unemployability due 
to compensable disorders cannot be earlier than the date that 
the record shows the veteran was precluded from following a 
substantially gainful occupation by his service-connected 
disabilities, or the date on which said evidence was received 
by VA, whichever is later. 38 C.F.R. §§ 3.400, 4.16(b).

The veteran's disabilities which are compensable under 38 
U.S.C.A. § 1151 are the only conditions which can be 
considered when considering entitlement to individual 
unemployability benefits. VA regulations require that a 
veteran's compensable disorders under 38 U.S.C.A. § 1151 meet 
certain scheduler requirements for entitlement to individual 
unemployability to be established.

The provisions of 38 C.F.R. § 4.16 provide that individual 
unemployability may be granted where there is one disability 
evaluated as 60 percent disabling, or two or more 
disabilities, one of which is 40 percent with a combined 
evaluation of 70 percent or more.  These percentage standards 
are set aside only in exceptional cases where there is an 
unusual factor of disability rendering the veteran unable to 
secure or follow a substantially gainful occupation.  Such 
cases are submitted to the Director of the Compensation and 
Pension Service for extraschedular consideration.   

This case was not submitted for extra-schedular 
consideration.  Instead, the rating specialist concluded that 
entitlement occurred when the veteran's disabilities worsened 
as evidenced by the increased rating for his memory loss to 
50 percent and an increase in his hernia disability to 40 
percent disabling both effective May 1, 1999, the day after 
the temporary total disability rating based on convalescence 
ended.  Prior to December 30, 1998 when the veteran was 
granted a temporary total evaluation for convalescence 
following his hernia surgery, the veteran's disabilities 
compensable under 38 U.S.C.A. § 1151 combined to a total 
evaluation of 30 percent did not preclude employment, and 
there is no evidence that these disorders warranted  
entitlement to a total disability evaluation based on 
individual unemployability on an extraschedular basis.  
Simply put there was neither evidence that the 1151 disorders 
caused frequent hospitalization nor was there evidence that 
they alone caused a marked interference with employment. 

Hence, the Board cannot find a legal basis for an effective 
date prior to May 1, 1999.  38 C.F.R. § 3.400. Therefore, the 
claim of entitlement to an effective date 
earlier than May 1, 1999, for a total disability evaluation 
based on individual unemployability must be denied.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board has considered the VA vocational rehabilitation 
counselor's June 1998 memorandum.  However, the counselor did 
not opine that the veteran was totally disabled due to his 
compensable disorders alone.  Instead, he stated that the 
veteran, "cannot in his present condition, return to his 
former occupation as a truck driver."  In addition, he noted 
that he was continuing to, "work with him in considering 
vocational options."  The Board notes, this document does 
not state that the veteran could not work in any capacity. 

As stated above, the preponderance of the evidence is against 
an extraschedular rating.  The veteran's tracheotomy scar, 
right flank hernia, and memory loss during this period did 
not clinically cause either a need for frequent periods of 
hospitalization, nor did they alone cause a marked 
interference with employment which renders impractical the 
application of the regular schedular standards. Id.  While 
arguably the veteran may not have been able to drive a truck 
during this period; he reportedly did drive himself to his 
medical appointments and there is no evidence he could not 
perform work in another capacity.  As the veteran was not 
unemployable or needing frequent periods of hospitalization 
during this period due to his compensable 1151 disorders 
alone he does not meet the requirements for an extraschedular 
rating.

While the Board acknowledges that the veteran feels he was 
unemployable from March 1997; the evidence, however, does not 
show that the conditions for which the veteran is receiving 
VA compensation were the cause of his being unemployable 
prior to May 1, 1999.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application. 38 U.S.C.A. § 5107.


ORDER

An effective date prior to May 1, 1999, for the grant of a 
total disability rating based on unemployability (TDIU) due 
to disabilities granted pursuant to 38 U.S.C.A. § 1151 is 
denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


